Title: To Thomas Jefferson from John Woodside, 11 October 1808
From: Woodside, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington 11th. Octr. 1808—
                  
                  When my young friend R Mills was last in this City he left at my house a drawing of the Philadelphia Bank, wishing that Mr Barnes might be made acquainted with the fact in order that the drawing might be sent to the President for whom it was intended—Mr Barnes has been informed upon the subject he has not sent for it and as it is more convenient for me to convey it direct than to send it to George Town it will be delivered by the bearer one of the messengers of the Treasury Department—
                  Wishing you Sir all the blessings of the upper and nether Springs—I am very respectfully yours
                  
                     Jno Woodside 
                     
                  
               